IA115th CONGRESS1st SessionH. J. RES. 52IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Mr. Newhouse (for himself, Mr. Pearce, Mr. Gosar, Mr. Gohmert, Mr. Cramer, Mrs. Radewagen, Mr. Sessions, and Mr. Biggs) submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the United States Fish and Wildlife Service relating to Mitigation Policy. 
That Congress disapproves the rule submitted by the United States Fish and Wildlife Service relating to Mitigation Policy (81 Fed. Reg. 83440 (November 21, 2016)), and such rule shall have no force or effect. 